Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/10/2020 has been considered by the examiner. 
Status of Application
Claims 1-5 are pending. Claim 1 is the independent claims.
Office Note: A second full copy of the application was submitted with the “Oath or Declaration” on 01/14/2021 that appears to be identical to the application contents originally submitted on 12/10/2020. For the purpose of recording dates in this office action, the date of the most recent submission, 01/14/2021, will be used.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In [85] on line 25, reference is made to “Fig. 6A”, but there is no Fig. 6A. There is only a Fig. 6.
In [112] on line 8, the specific recites “sight line L”. It appears that this should be “sight line SL”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “estimation unit”, “prediction unit”, and “extraction unit” in claim 1, “interference determination unit” in claims 1-2, “information presentation unit” in claims 1 and 3-5, and “congestion information obtaining unit” and “cut-in determination unit” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure, described in ¶131 of the specification, is a hardware circuit (e.g. ASIC).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites:
“wherein the exterior display apparatus includes a pair of eye equivalent units provided at portions of the host vehicle where headlights thereof are installed, and equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view, and a front display unit provided between the pair of eye equivalent units, and the information presentation unit presents information for requesting to cut into the congested traffic line to the specific traffic participant as the presentation target by directing a sight line to the specific traffic participant with the pair of eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit”
The claim introduces the pair of eye equivalent units and then later recites that the information presentation unit directs a sight line to a specific traffic participant with the pair of eye equivalent units. Disregarding, for the moment, any issues of indefiniteness, the specification does not appear to provide any support as to how the pair of eye equivalent units can direct a sight line. Figures 5C, 8A, and 9 along with [33-34], [91-92], [107], [11], [112], [116], [121-123] of the specification support each eye equivalent unit as a series of concentrically arranged lights including a turn signal, a light display, a position lamp, and a headlamp. It does not appear that anywhere in the description of the eye equivalent units or its constituent parts that they possess the ability to direct their light in a specific direction. They are just lights or displays. The only reference made to lights with this ability are in the Description of the Related Art, but that is in reference to the output units of JP 2017199317, which is not incorporated by reference.
Office Note: It appears that there may be a translation issue present regarding this language in the specification and the claims. If the Applicant believes the original Japanese-filed application has support for these limitations, they are encouraged to review the translation.
Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites:
“An autonomous driving vehicle information presentation apparatus that is used in an autonomous driving vehicle which obtains outside information on an outside including traffic participants present around a host vehicle, generates an action plan for the host vehicle based on the obtained outside information, and autonomously controls at least one of speed and steering of the host vehicle in accordance with the generated action plan, and that presents information to the traffic participants, the autonomous driving vehicle information presentation apparatus comprising”
The metes and bounds of these limitations are indefinite, in part due to a grammatical issue. With no clarifying punctuation, it is unclear whether the autonomous driving vehicle information presentation apparatus or the autonomous driving vehicle is performing the obtaining, generating, and autonomously controlling limitations. It would appear that the intention is that the autonomous driving vehicle, which is not actually claimed as part of the invention, is the thing which performs those limitations and the autonomous driving vehicle information presentation apparatus is merely a component of that vehicle. The other issue is the antecedent basis being established with “an autonomous driving vehicle” and “a host vehicle”. It is indefinite as to whether the host vehicle is the autonomous driving vehicle or a new, separate vehicle. For the purpose of examination, the limitation will be interpreted as:
“An autonomous driving vehicle information presentation apparatus that is used in a host vehicle, which is an autonomous driving vehicle that the 
Office Note: As written and interpreted under this rejection, the limitations directed towards the functions of obtaining outside information, generating an action plan, and controlling at least one of speed and steering do not carry patentable weight, as they are a part of a larger statement of intended use. The autonomous driving vehicle information presentation apparatus is the claimed invention and the language “that is used in an autonomous driving vehicle” does not meaningful limit the claim. The apparatus could be used in another analogous application other than an autonomous vehicle with no discernable effect on its claimed functions. The obtaining, generating, and autonomously controlling are functions performed by the autonomous driving vehicle, which as mentioned, does not appear to actually be a part of the claimed apparatus.
Claim 1 also recites “an information presentation unit that presents information addressed to the traffic participants”. The metes and bounds of this claim are indefinite. It is unclear what is meant by “addressed”. Is the message literally addressed to a particular participant or participants, as in by using their name(s) or some other uniquely identifying information? Or is the message just displayed and it would be more accurate to say that the information is merely directed to any participants that can see the display? For the purpose of examination, the limitation will be interpreted as the latter.
Similarly, claim 1 also recites “wherein the information presentation unit presents information for avoiding the interference to the specific traffic participant extracted by the extraction unit as a presentation target” and the metes and bounds of this limitation are indefinite. It is indefinite as to how exactly the message is being presented to a specific traffic participant. If the message is simply on a display, how does that denote that it is being presented to one specific target? The claim does not explicitly say that the message is only presented to the specific traffic participant, so, more generally, if the message is on a display at least generally in the direction of the target so the target is capable of seeing it, the information is still being presented to the specific traffic participant. For the purpose of examination, the limitation will be interpreted as such.
Claim 2 recites “wherein the interference determination unit determines whether the two scheduled paths will interfere with each other in the predetermined time period when a result of the determination by the cut-in determination unit indicates that the host vehicle is in the traffic situation in which the host vehicle needs to cut into the congested traffic line” and the metes and bounds of this limitation are indefinite. As written, it appears that the interference determination of whether the two paths will interference is done when the result of the cut-in determination indicates that the host vehicle needs to cut in. So now, as a result, does the interference determination not occur when the result of the cut-in determination indicates that the host vehicle doesn’t need to cut in? In a traffic situation that does not include a cut-in, it would appear that the interference determination no longer occurs, regardless of if the paths would still interfere for another reason. For the purpose of examination, the limitation will be interpreted as “wherein the interference determination unit determines that time period when a result of the determination by the cut-in determination unit indicates that the host vehicle is in the traffic situation in which the host vehicle needs to cut into the congested traffic line”.
	Claim 3 recites “the exterior display apparatus includes a pair of eye equivalent units provided at portions of the host vehicle where headlights thereof are installed, and equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view”. There are multiple issues with this claim language. From a purely semantic standpoint, simply labelling something as an “eye equivalent unit” is acceptable claim language, but does not, on its own, carry much patentable weight. Additionally, the limitation of the pair being “provided at portions of the host vehicle where headlights thereof are installed”, although broad, is also an acceptable limitation. However, the limitation of the pair of eye equivalent units being “equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view” is indefinite. In what way is a vehicle assumed to be personified in a front view and in what regard are the units equivalent to eyes? How is the vehicle in a front view represented in human form? It would appear that the Applicant may be referring to comparing the front view of a vehicle to solely the face of a human, but then it is still indefinite as to what equivalency is being made here. If the equivalency is just referring to the position of the units being equivalent to the position of eyes on a human face, the previous limitation of “provided at portions of the host vehicle where headlights thereof are installed” already denotes the general position of the units. If the equivalency is attempting to refer to the function of the units, the specification and drawings both support the idea that the eye equivalent units are comprised of four concentric lights, but a human eye functions in the opposite manner by absorbing light, not radiating light. It would appear, based on the specification as a whole and some of the figures, that the applicant may be attempting to refer to eyes’ ability to turn and point in a particular direction, but the specification provides no explicit support for this function nor how the eye equivalent units would accomplish it, as referenced above in the rejection under 35 U.S.C. § 112(a). Nowhere in the specification does there appear to be any support for the eye equivalent unit’s corresponding turn signal, light display part, position lamp, and headlamp being movable or directable. As stated above in the rejection of claim 3 under 35 U.S.C. 112(a), there may be a translation issue present regarding this language in the specification and the claims. For the purpose of examination, the equivalency will be interpreted as being directed towards the placement of the eye equivalent units and therefore not further limiting than the limitation of them being “provided at portions of the host vehicle where headlights thereof are installed”.
	Claim 3 also recites “the information presentation unit presents information for requesting to cut into the congested traffic line to the specific traffic participant as the presentation target by directing a sight line to the specific traffic participant with the pair of eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit”. Although this claim makes an attempt to resolve the deficiency of claim 1 regarding presenting information to the specific traffic participant, it contains further issues. Due in part to the indefiniteness regarding the “pair of eye equivalent units”, as described directly above, the limitation of “directing a sight line to the specific traffic participant” is also indefinite. Are the eye equivalent units drawing the sight line of the specific traffic participant to the units or are the eye equivalent units somehow directing themselves towards the specific traffic participant? The specification supports the eye equivalent units as four concentric lights, but recites no ability for them to move or be directed. Based on that, it would seem that the lights of the unit perform some action known to be common to lights (e.g. flash, change in brightness, etc.) to draw or attract the sight line of the specific traffic participant to them. However, the term “sight line” is described as “eye contact” in [123] and in Figure 8A draws lines directly between both eye equivalent units and the traffic participant, which, if the eye equivalent units are intended to be able to be directed like eyes are, would suggest that the sight line is the direction in which the eye equivalent units are pointing. For the purpose of examination, the term “a sight line” will be interpreted as the direction in which the eye equivalent units are directing light. Again, as stated above in the rejection of claim 3 under 35 U.S.C. 112(a) and in the other rejection of claim 3 under U.S.C. 112(b), there may be a translation issue present regarding this language in the specification and the claims.
Claim 5 recites the limitation "the languages" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The term “one of a plurality of languages” has been previously introduced, but not simply “languages”. For the purpose of examination, the limitation will be interpreted as “the plurality of languages”.
	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lujan et al. (US 2020/0114813 A1).
Regarding claim 1, Lujan discloses an autonomous driving vehicle information presentation apparatus that is used in an autonomous driving vehicle which obtains outside information on an outside including traffic participants present around a host vehicle, generates an action plan for the host vehicle based on the obtained outside information, and autonomously controls at least one of speed and steering of the host vehicle in accordance with the generated action plan, and that presents information to the traffic participants, (Lujan abstract and ¶7-8, 32-33, 53-63, 73)
the autonomous driving vehicle information presentation apparatus comprising:
an estimation unit that estimates a scheduled path for the host vehicle based on the action plan (Lujan ¶8, 48, 53, 59-62, 70); 
a prediction unit that predicts a scheduled path for the traffic participants based on the outside information (Lujan ¶8, 48-50, 53, 59-62, 70); 
an interference determination unit that determines, based on the scheduled path for the host vehicle estimated by the estimation unit and the scheduled path for the traffic participants predicted by the prediction unit, whether these two scheduled paths will interfere with each other in a predetermined time period (Lujan ¶8, 48-50, 53, 59-62, 70); 
an extraction unit that, when a result of the determination by the interference determination unit indicates that the two scheduled paths will interfere with each other in the predetermined time period, extracts a specific traffic participant to be involved in the interference among the traffic participants (Lujan ¶8, 37, 48-50, 53, 59-62, 70); and 
an information presentation unit that presents information addressed to the traffic participants by using an exterior display apparatus provided at a front portion of the host vehicle, wherein the information presentation unit presents information for avoiding the interference to the specific traffic participant extracted by the extraction unit as a presentation target (Lujan ¶7, 9-14, 34, 37-38, 40-46, 51, 54-61, 63-64, 71-73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lujan et al. (US 2020/0114813 A1) in view of Oh et al. (US 2020/0180636 A1).
Regarding claim 2, while Lujan discloses obtaining information on vehicles and pedestrians ahead of the host vehicle in a direction of advance; and determines vehicle maneuvers based on that information, the outside information, and the scheduled path for the host vehicle; wherein the interference determination unit determines whether the two scheduled paths will interfere with each other in the predetermined time period when the result of the determination indicates that the host vehicle is in a traffic situation in which the host vehicle’s scheduled path with interfere with a vehicle or pedestrian ahead of the host vehicle in a direction of advance; (Lujan ¶8, 48-50, 53, 59-62, 70)
Lujan does not explicitly state wherein the obtained information on the area ahead of the host vehicle in a direction of advance is congestion information on congestion; wherein the determination of the vehicle maneuver based on that information, the outside information, and the scheduled path for the host vehicle is a determination of a necessary cut-in; wherein the result that is used to determine that interference will occur is the result of the determination of the vehicle maneuver is that the host vehicle does need to make a cut-in.
However, Oh teaches obtaining congestion information on congestion ahead of the host vehicle in a direction of advance; determining whether the host vehicle is in a traffic situation in which the host vehicle needs to cut into a congested traffic line, based on the congestion information obtained by the congestion information obtaining unit, the outside information, and the scheduled path for the host vehicle, wherein it is determined whether the two scheduled paths will interfere with each other when a result of the determination by the cut-in determination unit indicates that the host vehicle is in the traffic situation in which the host vehicle needs to cut into the congested traffic line (Oh abstract and ¶10-12, 19, 48-49, 54-56, 59-74, 103-105, 107). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the autonomous vehicle control system, as described by Lujan, to obtain congestion information ahead of the vehicle and determine whether or not the vehicle needs to make a cut-in meaning the scheduled paths of the host vehicle and another vehicle would interfere, as taught by Oh, because it creates a more robust system that is more relevant to mitigating the risk of accidents in real-world situations. Scientific literature generally shows that traffic congestion is a condition that raises the risk of accidents (Retallack AE, Ostendorf B. Current Understanding of the Effects of Congestion on Traffic Accidents. Int J Environ Res Public Health. 2019 Sep 13;16(18):3400. doi: 10.3390/ijerph16183400. PMID: 31540246; PMCID: PMC6766193.), so determining upcoming congestion and whether a host vehicle’s maneuvers will involve moving into an area with congestion help to address those risks.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lujan et al. (US 2020/0114813 A1) in view of Oh et al. (US 2020/0180636 A1) and further in view of Reiley et al. (US 2019/0196482 A1).
Regarding claim 3, while Lujan discloses wherein the exterior display apparatus includes a pair of eye equivalent units provided at portions of the host vehicle where headlights thereof are installed, and equivalent to eyes of the host vehicle on an assumption that the host vehicle is personified in a front view, and the information presentation unit presents information for addressing the interference to the specific traffic participant as the presentation target by directing a sight line to the specific traffic participant with the pair of eye equivalent units; (Lujan Figure 5A and ¶7, 13, 37, 41-42, 46, 51, 57-60)
Lujan does not explicitly state a front display unit provided between the pair of eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit and wherein the information for addressing the interference is information for requesting to cut into the congested traffic line.
	However, Oh teaches wherein the information for addressing the interference is information for requesting to cut into the congested traffic line (Oh ¶19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the autonomous vehicle control system, as described by Lujan, to present information for requesting to cut into a congested traffic line, as taught by Oh, because reduces the unpredictability normally involved in cutting into traffic. By indicating your intention to cut into traffic, it has been shown to reduce the risk of a crash (Sullivan, J. M., & Flannagan, M. J. (2008). (rep.) (pp. 1–36). NHTSA. Retrieved December 14, 2022, from https://deepblue.lib.umich.edu/bitstream/handle/2027.42/64479/102444.pdf.).
 	Also, Reiley teaches a front display unit provided between the eye equivalent units and displaying a message addressed to the specific traffic participant with the front display unit (Reiley Figures 1 and 3 and ¶15, 22-24, 26-29, 31-32, 39-41, 54, 57, 59-63, 65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the autonomous vehicle control system, as described by Luan, to have a front display and use it display a message to a traffic participant, as taught by Reiley, because it improves the understanding of the autonomous vehicle and the understanding of the scene around the autonomous vehicle for other traffic participants and improving the predictability of all of the traffic participants (Reiley ¶16).
Regarding claim 4, Lujan discloses wherein the information presentation unit displays the message addressed to the specific traffic participant with both or one of a character and a design by using the front display unit (Lujan ¶44).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lujan et al. (US 2020/0114813 A1) in view of Oh et al. (US 2020/0180636 A1) and Reiley et al. (US 2019/0196482 A1) and further in view of Shibata et al. (US 2020/0349836 A1).
Regarding claim 5, while Lujan discloses wherein the information presentation unit presents the information addressed to the specific traffic participant by using one of a plurality of languages including a first language (Lujan ¶35);
Lujan does not explicitly state presenting the information while switching between the languages in turn at predetermined time intervals.
However, Shibata teaches presenting the information while switching between the languages in turn at predetermined time intervals (Shibata ¶140). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the autonomous vehicle system, as described by Lujan, to switch between languages at predetermined time intervals, as taught by Shibata, because it creates a more robust system that improves the probability that its message is understood by the traffic participant. By switching between multiple languages, the system reduces the risk that the traffic participant won’t understand the message due to a language barrier, improving the overall effectiveness of the message’s delivery.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
	Miyahara et al. (US 20200058222 A1) is made of record and not relied upon due to its description of a vehicle system providing a traffic-related notification to a notification target, located in the surroundings of the vehicle, with improved accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 14, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669